                    IN THE UNITED
              Case 20-10553-CSS    STATES
                                 Doc 490-1 BANKRUPTCY
                                            Filed 05/12/20 COURT
                                                            Page 1 of 105
                          FOR THE DISTRICT OF DELAWARE

In re:                                  )                       Chapter 7
                                        )
ART VAN FURNITURE, LLC et al1           )                       Case No. 20-10553 (CSS)
                                        )
                                        )                       (Jointly Administrated)
Debtors.                                )
                                        )
                                        )
 ______________________________________ )

DECLARATION OF JAY STEINBACK IN SUPPORT OF MOTION JS WESTFLO, LLC,
                 FOR RELIEF FROM AUTOMATIC STAY

         Pursuant to 28 U.S.C. § 1746, I, Jay Steinback, submit this Declaration under penalty of

perjury under the laws of the United States of America, and state as follows:

         1.      I am the manager of JS Westflo, LLC ( the “Landlord”). I am familiar with the

facts described herein.

         2.      I submit this declaration in support of the Landlord’s Motion for Relief From

Automatic Stay (the “Motion”).

         3.      Attached hereto as Exhibit 1 is a true and correct copy of the lease executed

between the Debtor as tenant and Landlord JS Westflo, LLC as landlord (“Lease”).

         4.      Attached hereto as Exhibit 2 is a true and correct copy of the emails dated March

21 and 22, 2020 whereby the Debtor advised me that it was returning the keys to the leased

premises described in the Motion and providing the codes.

         5.      Attached hereto as Exhibit 3 is a true and correct copy of the text messages dated

March 31, 2020 whereby the Debtor advised me that it will not be paying additional rent for the

leased premises.




1
 The debtors in these cases, along with the last four digits of the federal tax identification number for each of the
debtors, where applicable are: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC
(2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
(8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC
(6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); Comfort Mattress, LLC (4463).
                                                         1
         6.      I have
                Case    recently received
                     20-10553-CSS         a letter
                                        Doc 490-1of intent for a new tenant
                                                    Filed 05/12/20    Page to lease
                                                                            2 of 105the premises

subject to this Motion.           The lease would commence on June 1, 2020 and would result in

significantly lower rent than was required to be paid on a monthly basis by the Debtor under the

Lease.

         7.        I have received no rent or other payments due on the Lease reflected on Exhibit 1

since Debtor has filed this bankruptcy proceeding.

         I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct to the best of my knowledge, information and belief.

         Executed on May 12, 2020




              /s/ Jay Steinback
         Jay Steinback




                                                    2
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 3 of 105




                    EXHIBIT 1
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 4 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 5 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 6 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 7 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 8 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 9 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 10 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 11 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 12 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 13 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 14 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 15 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 16 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 17 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 18 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 19 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 20 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 21 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 22 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 23 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 24 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 25 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 26 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 27 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 28 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 29 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 30 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 31 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 32 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 33 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 34 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 35 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 36 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 37 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 38 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 39 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 40 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 41 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 42 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 43 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 44 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 45 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 46 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 47 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 48 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 49 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 50 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 51 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 52 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 53 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 54 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 55 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 56 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 57 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 58 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 59 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 60 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 61 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 62 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 63 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 64 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 65 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 66 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 67 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 68 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 69 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 70 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 71 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 72 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 73 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 74 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 75 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 76 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 77 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 78 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 79 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 80 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 81 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 82 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 83 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 84 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 85 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 86 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 87 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 88 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 89 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 90 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 91 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 92 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 93 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 94 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 95 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 96 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 97 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 98 of 105
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 99 of 105




                     EXHIBIT 2
           Case 20-10553-CSS           Doc 490-1        Filed 05/12/20     Page 100 of 105




From: "Donohoe, Laura" <ldonohoe@artvan.com>
Date: March 22, 2020 at 2:36:07 PM CDT
To: Matt Moynihan <Matt@vue.vc>, Jay Steinback <jay@vue.vc>
Cc: "Williams, Tyler" <tyler.williams@artvan.com>, "Case, Michael" <mcase@artvan.com>
Subject: RE: EXTERNAL: Re: St. Louis keys


Hi Matt,

Individual stores are not keyed the same however I have a master key that works at all stores. I will
send a copy of that to you at O’Fallon so you’ll only have 1 key for all stores.

Thanks!

From: Matt Moynihan [mailto:Matt@vue.vc]
Sent: Sunday, March 22, 2020 2:33 PM
To: Donohoe, Laura <ldonohoe@artvan.com>; Jay Steinback <jay@vue.vc>
Cc: Williams, Tyler <tyler.williams@artvan.com>; Case, Michael <mcase@artvan.com>
Subject: Re: EXTERNAL: Re: St. Louis keys

Hello Laura
I picked up the Keys to 321 and 326. Fairview 323 and Affton 324 did not open today they left
all keys in the store when they left yesterday. I talked to both store Managers and they were told
by Laura Thompson to leave them in the store. Jay mentioned that he was told all the stores were
keyed the same. Ofallon 321 Keyes did not work at the Bridgeton store 326.

Can you send Keys for Fairveiw 323 and affton 324 to us. You can send them to the Ofallon
store. I will be there daily to get mail. 2101 E. Terra lane O'fallon Mo 63366



Matt Moynihan
Director of Logistics & Operations
JVS Express
Cell - 314-565-2594




                                                    1
         Case 20-10553-CSS         Doc 490-1       Filed 05/12/20   Page 101 of 105




From: "Donohoe, Laura" <ldonohoe@artvan.com>
To: Jay Steinback <jay@vue.vc>
Cc: "Williams, Tyler" <tyler.williams@artvan.com>, "Case, Michael" <mcase@artvan.com>,
Matt Moynihan <matt@vue.vc>
Sent: 3/21/2020 3:57 PM
Subject: Re: EXTERNAL: Re: St. Louis keys

Hi Jay,
If Matt’s available to collect keys that would be great - thanks for offering!
As far as alarm codes, I’ve programmed a generic code into your stores - 6500. After this
weekend, I’ll delete the other codes so you’ll only have one code to to worry about for now.
Thanks again.

Sent from my iPhone

On Mar 21, 2020, at 3:29 PM, Jay Steinback <jay@vue.vc> wrote:

       Thank you Tyler,

       Laura and Michael first off, we are horrified about everything that has happened
       to your company and all your co-workers.

       We would like to gain access to the buildings so our maintenance team can begin
       making rounds to ensure building security and maintenance.

       Matt Moynihan (cc’d) is available today or tomorrow to drive around to gather
       keys and get codes for the alarms.

       As things progress and change we will continue to be in touch over the coming
       weeks.
       St Louis is going into lockdown Monday so it would be great to get this taken
       care of this weekend.

       Thank you and best of luck to you all, please be safe.




           Jay Steinback
                CEO
          VUE Enterprises
          Realty Shop STL
            JVS Express

        Cell - (314) 398-0456




                                               2
Case 20-10553-CSS        Doc 490-1       Filed 05/12/20    Page 102 of 105




    On Mar 21, 2020, at 3:13 PM, Williams, Tyler
    <tyler.williams@artvan.com> wrote:

    + Jay

    Adding Jay to this email. He has a guy in the market that can
    pick up a key direct from store manager if that saves us the hassel
    of FedEx. I'll let the two of you connect.



    Best,

    Tyler Williams
    Sr. Director of Real Estate, Construction & Store Design
    Art Van Furniture / PureSleep Mattress Stores
    Tyler.Williams@artvan.com
    (407) 383-9157 cell

    “Make it a great day!”

    -----Original Message-----
    From: Donohoe, Laura
    Sent: Saturday, March 21, 2020 4:07 PM
    To: Williams, Tyler <tyler.williams@artvan.com>
    Cc: Case, Michael <mcase@artvan.com>
    Subject: Re: St. Louis keys

    I can FedEx the master directly to him if you have his info.

    Sent from my iPhone




            On Mar 21, 2020, at 2:40 PM, Williams, Tyler
            <tyler.williams@artvan.com> wrote:


            Can we give one of the master keys for St. Louis to
            the LL, Jay Steinbeck? He’ll be able to address any
            issues that may occur on site, as needed.


            Laura - if we’re good with that, I’ll put you in
            touch direct with Jay.

                                     3
Case 20-10553-CSS   Doc 490-1       Filed 05/12/20   Page 103 of 105


         Tyler Williams
         407.383.9157 cell


         Sent from my iPhone




                                4
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 104 of 105




                     EXHIBIT 3
Case 20-10553-CSS   Doc 490-1   Filed 05/12/20   Page 105 of 105
